                                                                          EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 1 of 12
                                                                          EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 2 of 12
                                                                          EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 3 of 12
                                                                          EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 4 of 12
                                                                          EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 5 of 12
                                                                          EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 6 of 12
                                                                          EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 7 of 12
                                                                          EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 8 of 12
                                                                          EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 9 of 12
                                                                           EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 10 of 12
                                                                           EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 11 of 12
                                                                           EXHIBIT C




19-17045-aih   Doc 12-3   FILED 12/06/19   ENTERED 12/06/19 11:24:13   Page 12 of 12
